
	

113 HR 1104 IH: Federal Advisory Committee Act Amendments of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1104
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Clay (for
			 himself, Mr. Cummings, and
			 Mr. Connolly) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Advisory Committee Act to increase
		  the transparency of Federal advisory committees, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Advisory Committee Act
			 Amendments of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Ensuring independent advice and expertise.
					Sec. 3. Preventing efforts to circumvent the Federal Advisory
				Committee Act and public disclosure.
					Sec. 4. Increasing transparency of advisory
				committees.
					Sec. 5. Managing Federal advisory committees.
					Sec. 6. Comptroller General review and reports.
					Sec. 7. Application of Federal Advisory Committee Act to Trade
				Advisory Committees.
					Sec. 8. Definitions.
					Sec. 9. Technical and conforming amendments.
					Sec. 10. Effective date.
				
			2.Ensuring
			 independent advice and expertise
			(a)Bar on political
			 litmus testsSection 9 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended—
				(1)in the section
			 heading, by inserting membership; after
			 advisory
			 committees;;
				(2)by redesignating
			 subsections (b) and (c) as subsections (e) and (f), respectively; and
				(3)by inserting after
			 subsection (a) the following:
					
						(b)Appointments
				made without regard to political affiliation or activityAll
				appointments to advisory committees shall be made without regard to political
				affiliation or political activity, unless required by Federal
				statute.
						.
				(b)Minimizing
			 conflicts of interestSection 9 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is further amended by inserting after subsection (b) (as
			 added by subsection (a)) the following:
				
					(c)Public
				Nominations of Committee MembersPrior to appointing members to an advisory
				committee, the head of an agency shall give interested persons an opportunity
				to suggest potential committee members. The agency shall include a request for
				comments in the Federal Register notice required under subsection (a) and
				provide a mechanism for interested persons to comment through the official
				website of the agency. The agency shall consider any comments submitted under
				this subsection in selecting the members of an advisory committee.
					(d)Designation of
				Committee Members
						(1)An individual
				appointed to an advisory committee who is not a full-time or permanent
				part-time officer or employee of the Federal Government shall be designated
				as—
							(A)a special
				Government employee, if the individual is providing advice based on the
				individual’s expertise or experience; or
							(B)a representative,
				if the individual is representing the views of an entity or entities outside of
				the Federal Government.
							(2)An agency may not
				designate committee members as representatives to avoid subjecting them to
				Federal ethics rules and requirements.
						(3)The designated
				agency ethics official for each agency shall review the members of each
				advisory committee that reports to the agency to determine whether each
				member’s designation is appropriate, and to redesignate members if appropriate.
				The designated agency ethics official shall certify to the head of the agency
				that such review has been made—
							(A)following the
				initial appointment of members; and
							(B)at the time a committee’s charter is
				renewed, or, in the case of a committee with an indefinite charter, every 2
				years.
							(4)The head of each
				agency shall inform each individual appointed to an advisory committee that
				reports to the agency whether the individual is appointed as a special
				Government employee or as a representative. The agency head shall provide each
				committee member with an explanation of the differences between special
				Government employees and representatives and a summary of applicable ethics
				requirements. The agency head, acting through the designated agency ethics
				official, shall obtain signed and dated written confirmation from each
				committee member that the member received and reviewed the information required
				by this paragraph.
						(5)The Director of
				the Office of Government Ethics shall provide guidance to agencies on what to
				include in the summary of ethics requirements required by paragraph (4).
						(6)The head of each
				agency shall, to the extent practicable, develop and implement strategies to
				minimize the need for written determinations under section 208(b)(3) of title
				18, United States Code. Strategies may include such efforts as improving
				outreach efforts to potential committee members and seeking public input on
				potential committee
				members.
						.
			(c)Regulations
			 implementing FACASection
			 7(c) of the Federal Advisory Committee Act (5 U.S.C. App.) is amended by
			 inserting promulgate regulations and after The
			 Administrator shall.
			(d)Ensuring
			 independent advice and recommendationsThe Federal Advisory Committee Act (5
			 U.S.C. App.) is amended—
				(1)in section 8—
					(A)in the section
			 heading, by inserting independent advice and
			 recommendations; after responsibilities of agency
			 heads;;
					(B)by redesignating
			 subsection (b) as subsection (c); and
					(C)by inserting after
			 subsection (a) the following:
						
							(b)The head of each agency shall ensure that
				advice and recommendations of an advisory committee that reports to the agency
				are the result of the advisory committee’s judgment, independent from the
				agency. Each advisory committee shall include a statement describing the
				process used by the advisory committee in formulating the advice and
				recommendations when they are transmitted to the
				agency.
							;
				and
					(2)in section
			 10—
					(A)in the section heading, by inserting
			 ;
			 chair after attendance; and
					(B)by inserting after
			 subsection (f) the following new subsection:
						
							(g)The Chair shall not be an employee of the
				agency to which the advisory committee reports, unless directed to chair a
				meeting by the head of the
				agency.
							.
					3.Preventing
			 efforts to circumvent the Federal Advisory Committee Act and public
			 disclosure
			(a)De facto
			 membersSection 4 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended by adding at the end
			 the following new subsection:
				
					(d)Treatment of
				individual as memberAn individual who is not a full-time or
				permanent part-time officer or employee of the Federal Government shall be
				regarded as a member of a committee if the individual regularly attends and
				participates in committee meetings as if the individual were a member, even if
				the individual does not have the right to vote or veto the advice or
				recommendations of the advisory
				committee.
					.
			(b)SubcommitteesSection 4 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)ApplicationThe provisions of this Act or of any rule,
				order, or regulation promulgated under this Act shall apply to each advisory
				committee, including any subcommittee or subgroup thereof, except to the extent
				that any Act of Congress establishing any such advisory committee specifically
				provides otherwise. Any subcommittee or subgroup that reports to a parent
				committee established under section 9(a) is not required to comply with section
				9(f). In this subsection, the term subgroup includes any working
				group, task force, or other entity formed for the purpose of assisting the
				committee or any subcommittee of the committee in its
				work.
					.
			(c)Committees
			 created under contractSection 3(2) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) is amended in the matter following subparagraph
			 (C) by adding at the end the following: An advisory committee is
			 considered to be established by an agency, agencies, or the President if it is
			 formed, created, or organized under contract, other transactional authority,
			 cooperative agreement, grant, or otherwise at the request or direction of an
			 agency, agencies, or the President..
			(d)Advisory
			 committees containing special Government employeesSection 4 of
			 the Federal Advisory Committee Act (5 U.S.C. App.), as amended by subsections
			 (a) and (b) of this section, is further amended by adding at the end the
			 following new subsection:
				
					(e)Special
				Government employeesCommittee members appointed as special
				Government employees shall not be considered full-time or permanent part-time
				officers or employees of the Federal Government for purposes of determining the
				applicability of this Act under section
				3(2).
					.
			4.Increasing
			 transparency of advisory committees
			(a)Information
			 requirementSection 11 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended to read as
			 follows:
				
					11.Disclosure of
				information
						(a)In
				generalWith respect to each
				advisory committee, the head of the agency to which the advisory committee
				reports shall make publicly available in accordance with subsection (b) the
				following information:
							(1)The charter of the
				advisory committee.
							(2)A description of
				the process used to establish and appoint the members of the advisory
				committee, including the following:
								(A)The process for
				identifying prospective members.
								(B)The process of
				selecting members for balance of viewpoints or expertise.
								(C)The reason each member was appointed to the
				committee.
								(D)A justification of
				the need for representative members, if any.
								(3)A list of all current members, including,
				for each member, the following:
								(A)The name of any
				person or entity that nominated the member.
								(B)Whether the member
				is designated as a special Government employee or a representative.
								(C)In the case of a
				representative, the individuals or entity whose viewpoint the member
				represents.
								(4)A list of all members designated as special
				Government employees for whom written certifications were made under section
				208(b) of title 18, United States Code, a copy of each such certification, a
				summary description of the conflict necessitating the certification, and the
				reason for granting the certification.
							(5)Any recusal agreement made by a member or
				any recusal known to the agency that occurs during the course of a meeting or
				other work of the committee.
							(6)A summary of the process used by the
				advisory committee for making decisions.
							(7)Detailed minutes of all meetings of the
				committee and a description of committee efforts to make meetings accessible to
				the public using online technologies (such as video recordings) or other
				techniques (such as audio recordings).
							(8)Any written
				determination by the President or the head of the agency to which the advisory
				committee reports, pursuant to section 10(d), to close a meeting or any portion
				of a meeting and the reasons for such determination.
							(9)Notices of future
				meetings of the committee.
							(10)Any additional information considered
				relevant by the head of the agency to which the advisory committee
				reports.
							(b) Manner of
				disclosure
							(1)In
				generalExcept as provided in
				paragraph (2), the head of an agency shall make the information required to be
				disclosed under this section available electronically on the official public
				website of the agency and to the Administrator at least 15 calendar days before
				each meeting of an advisory committee. If the head of the agency determines
				that such timing is not practicable for any required information, such head
				shall make the information available as soon as practicable but no later than
				48 hours before the next meeting of the committee. An agency may withhold from
				disclosure any information that would be exempt from disclosure under section
				552 of title 5, United States Code.
							(2)Website
				availabilityThe head of an
				agency shall make available electronically, on the official public website of
				the agency, detailed minutes and, to the extent available, a transcript or
				audio or video recording of each advisory committee meeting not later than 30
				calendar days after such meeting.
							(3)Grant
				reviewsIn the case of grant
				reviews, disclosure of information required by subsection (a)(3) may be
				provided in the aggregate rather than by individual grant.
							(c)Provision of
				information by Administrator of General ServicesThe
				Administrator of General Services shall provide, on the official public website
				of the General Services Administration, electronic access to the information
				made available by each agency under this section.
						(d)Availability of
				meeting materialsExcept
				where prohibited by contractual agreements entered into prior to the effective
				date of this Act, agencies and advisory committees shall make available to any
				person, at actual cost of duplication, copies of advisory committee meeting
				materials.
						.
			(b)Charter
			 filingSubsection (f) of
			 section 9 of the Federal Advisory Committee Act (5 U.S.C. App.), as
			 redesignated by section 2(a), is amended to read as follows:
				
					(f)No advisory committee shall meet or take
				any action until an advisory committee charter has been filed with the
				Administrator, the head of the agency to whom any advisory committee reports,
				and the standing committees of the Senate and of the House of Representatives
				having legislative jurisdiction of such agency. Such charter shall contain the
				following information in the following order:
						(1)The committee’s
				official designation.
						(2)The authority under which the committee is
				established.
						(3)The committee’s
				objectives and the scope of its activity.
						(4)A description of
				the duties for which the committee is responsible, and, if such duties are not
				solely advisory, a specification of the authority for such functions.
						(5)The agency or
				official to whom the committee reports.
						(6)The agency
				responsible for providing the necessary support for the committee.
						(7)The responsibilities of the officer or
				employee of the Federal Government designated under section 10(e).
						(8)The estimated
				number and frequency of committee meetings.
						(9)The period of time
				necessary for the committee to carry out its purposes.
						(10)The committee’s
				termination date, if less than two years from the date of the committee’s
				establishment.
						(11)The estimated number of members and a
				description of the expertise needed to carry out the objectives of the
				committee.
						(12)A description of whether the committee will
				be composed of special Government employees, representatives, or members from
				both categories.
						(13)Whether the agency intends to create
				subcommittees and if so, the agency official authorized to exercise such
				authority.
						(14)The estimated
				annual operating costs in dollars and full-time equivalent positions for such
				committee.
						(15)The recordkeeping
				requirements of the committee.
						(16)The date the
				charter is filed.
						A copy of any such charter shall
				also be furnished to the Library of
				Congress..
			5.Managing Federal
			 advisory committees
			(a)Committee
			 management officersSubsection (c) of section 8 of the Federal
			 Advisory Committee Act (5 U.S.C. App.), as redesignated by section 2(d), is
			 amended to read as follows:
				
					(c)The head of each agency that has an
				advisory committee shall designate an Advisory Committee Management Officer who
				shall—
						(1)be a senior
				official who is—
							(A)an expert in
				implementing the requirements of this Act and regulations promulgated pursuant
				to this Act; and
							(B)the primary point
				of contact for the General Services Administration;
							(2)be responsible for the establishment,
				management, and supervision of the advisory committees of the agency, including
				establishing procedures, performance measures, and outcomes for such
				committees;
						(3)assemble and
				maintain the reports, records, and other papers (including advisory committee
				meeting materials) of any such committee during its existence;
						(4)ensure any such
				committee and corresponding agency staff adhere to the provisions of this Act
				and any regulations promulgated pursuant to this Act;
						(5)maintain records
				on each employee of any such committee and completion of training required for
				any such employee;
						(6)be responsible for
				providing the information required in section 7(b) of this Act to the
				Administrator; and
						(7)carry out, on
				behalf of that agency, the provisions of section 552 of title 5, United States
				Code, with respect to the reports, records, and other papers described in
				paragraph
				(3).
						.
			6.Comptroller
			 General review and reports
			(a)ReviewThe Comptroller General of the United
			 States shall review compliance by agencies with the Federal Advisory Committee
			 Act, as amended by this Act, including whether agencies are appropriately
			 appointing advisory committee members as either special Government employees or
			 representatives.
			(b)ReportThe Comptroller General shall submit to the
			 committees described in subsection (c) two reports on the results of the
			 review, as follows:
				(1)The first report
			 shall be submitted not later than one year after the date of promulgation of
			 regulations under section 7(c) of the Federal Advisory Committee Act (5 U.S.C.
			 App.), as amended by section 2(c).
				(2)The second report
			 shall be submitted not later than five years after such date of promulgation of
			 regulations.
				(c)CommitteesThe
			 committees described in this subsection are the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
			7.Application of
			 Federal Advisory Committee Act to Trade Advisory CommitteesSection 135(f)(2)(A) of the Trade Act of
			 1974 (19 U.S.C. 2155(f)(2)(A)) is amended by striking subsections (a)
			 and (b) of sections 10 and 11 of the Federal Advisory Committee Act and
			 inserting subsections (a) and (b) of section 10 and subsections (a)(7),
			 (a)(8), (a)(9), (b)(2), and (d) of section 11 of the Federal Advisory Committee
			 Act.
		8.DefinitionsSection 3 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by adding at the end the following new
			 paragraph:
			
				(5)The term
				special Government employee has the same meaning as in section
				202(a) of title 18, United States
				Code.
				.
		9.Technical and
			 conforming amendmentsSection
			 7(d)(1) of the Federal Advisory Committee Act (5 U.S.C. App.) is
			 amended—
			(1)in subparagraph
			 (A), by striking the rate specified for GS–18 of the General Schedule
			 under section 5332 and inserting the rate for level IV of the
			 Executive Schedule under section 5315; and
			(2)in subparagraph (C)(i), by striking
			 handicapped individuals (within the meaning of section 501 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794)) and inserting
			 individuals with disabilities (as defined in section 7(20) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 705(20))).
			10.Effective
			 dateThis Act shall take
			 effect 30 days after the date of the enactment of this Act.
		
